PROB 12A
(7/93)

                    UNITED STATES DISTRICT COURT
                                               for

                                 Western District of Texas

                            Report on Offender Under Supervision

Name of Offender: Paul Rodriguez                     Case Number: A-19-CR-004-(4)-LY

Name of Sentencing Judicial Officer: Honorable Lee Yeakel, United States District Judge

Date of Original Sentence: November 14, 2019

Original Offense: Conspiracy to Possess with Intent to Distribute a Controlled Substance:
Synthetic Cannabinoids, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C)

Original Sentence: Sentenced to nine (9) months custody in the U.S. Bureau of Prisons, to be
followed by a three (3) year term of supervised release. Special conditions imposed include
participate in substance abuse treatment, participate in mental health treatment, take mental health
medication as prescribed, search and seizure, and pay a $100 special assessment.

Type of Supervision: Supervised Release      Date Supervision Commenced: 11/19,/19
Assistant U.S. Attorney: Gabriel Aaron Cohen Defense Attorney: Jana Ortega
_______________________________________________________________________________

                                 PREVIOUS COURT ACTION

None.

                               NONCOMPLIANCE SUMMARY

Violation Mandatory Condition No. 2: “The defendant shall not unlawfully possess a controlled
substance.”

Violation Mandatory Condition No. 3: “The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release on
probation or supervised release and at least two periodic drug test thereafter (as determined by the
court), but the condition stated in this paragraph may be ameliorated or suspended by the court if
the defendant’s presentence report or other reliable sentencing information indicates low risk of
future substance abuse by the defendant.”

Nature of Noncompliance: On February 13 & 24, 2020, and March 2, 2020, the offender
submitted urine specimens which returned positive for marijuana.

U.S. Probation Officer Action: On March 10, 2020, the offender reported to the probation office
to address the positive urine specimens. The offender admitted to having used marijuana to
manage his depression. He reported he last smoked marijuana on March 7, 2020. The offender
disclosed recent life stressors and struggles he was experiencing and stated he did not feel his
psychiatric medication was addressing his needs. The offender requested an opportunity to address
Paul Rodriguez
Report on Offender Under Supervision
Page 2


his relapse in treatment. Based on the offender’s disclosure, he was directed to report to Psychiatric
Emergency Services (PES) the following day. In addition to addressing his mental health needs,
the offender’s treatment services were enhanced. The offender signed the Admit Denial Choice
form admitting to the use of marijuana on all three dates noted.

On March 11, 2020, the offender reported to PES as directed. Following his appointment, he
returned to the probation office to provide verification of his new psychiatric medication. Based on
the offender’s desire to continue in treatment and address his mental health needs, this officer
respectfully requests no action be taken.

Accordingly, the Court reserves the right to revisit this allegation in the future. In addition, should
the offender incur any further violations, the Court will be immediately notified.

                                                              Respectfully submitted,



                                                              _____________________
                                                              Patricia A. Whitson
                                                              Senior U.S. Probation Officer
                                                              Date: March 13, 2020

Approved:      ___________________________
               FOR Martha N. Davis
               Supervising U.S. Probation Officer
               Date: March 13, 2020

THE COURT ORDERS:

[X ]   No Action

[ ]    Submit a Request for Modifying the Condition or Term of Supervision

[ ]    Submit a Request for Warrant or Summons

[ ]    Other

                                                       __________________________
                                                       Honorable Susan Hightower
                                                       U.S. Magistrate Judge

                                                      ___________________________
                                                        March 13, 2020
                                                       Date
